Citation Nr: 1134603	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury.

2.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty form September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board from an August 2004 rating decision by the department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2008, the Veteran testified in front of the undersigned at a travel Board hearing.  A copy of the transcript has been associated with the claim file.  

This matter was remanded in March 2009 and June 2010 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for residuals of a cold weather injury and residuals of a right knee injury.  After a careful review of the evidence of record, the Board finds that, unfortunately, the claim must be remanded one more time prior to issuing a decision. 

With regard to the issue of residuals of a cold weather injury, in a Board remand of June 2010, the RO was requested to obtain an opinion regarding the nature and etiology of any residuals of a cold weather injury.

The Veteran was afforded a VA examination in August 2010.  At the time, the examiner diagnosed the Veteran with dyshydrosis of the bilateral hands and feet.  The examiner opined that the Veteran's current hand complaints are not due to military service.  He noted that he found no evidence of complaints or treatment of a cold weather injury to the hands and feet.  However, the Board notes that A VA examination of July 2003 noted a diagnosis of moderate cold injury of the hands and feet as evidenced by cold sensitivity, aching pain, rest and night pain and arthralgias.  Despite the fact that the August 2010 examiner stated he had reviewed the claim file, he did not acknowledge the diagnosis of a cold weather injury to the hands and feet in the record and in fact, stated there was no evidence of complaints of treatment of cold weather injury to the hands and feet.  The Board finds that the opinion is inadequate to properly decide the claim.  The Board cannot be certain that the examiner considered the findings of the July 2003 examination.  Moreover, the examiner only provided an opinion as to the hands despite a diagnosis and symptomatology regarding the hands and the feet.  On remand, a new opinion is needed which considers the VA examination of July 2003 and which addresses the hands and the feet.  

Regarding the claim for residuals of a right knee injury the Board also finds that the VA August 2010 opinion is inadequate to properly decide the Veteran's claim.  In this regard the Board notes that the August 2010 examiner opined that the diagnosed degenerative joint disease of the right knee was not related to military service and noted that there was no evidence of an injury to the right knee in service.  However, the Board notes that the Veteran is competent to report that he injured his knee in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the record contains a January 2006 letter from the Veteran's private physician wherein he considers the Veteran's claims of an injury to the right knee in service and the Veteran's reported symptoms and current diagnosis and opines that the current right knee disability could be due to service.  Moreover, the Board notes that the August 2010 examiner did not provide any other explanation for the Veteran's symptoms and diagnosis.  While the Board is not making a determination as to the Veteran's credibility regarding the claimed in-service injury to the right knee at this time, the Board is of the opinion that an opinion which specifically addresses the Veteran's claimed injury is needed prior to properly deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a VA medical opinion as to the etiology of the currently diagnosed bilateral hand and feet disability.  The examiner should specifically consider the finding s of the July 2003 VA examination which diagnosed the Veteran with moderate cold injury of the hands and feet.  The examiner should provide an opinion as to the whether any currently diagnosed disability of the bilateral hands and feet, including moderate cold injury of the hands and feet, is related to service or whether such an etiology is not likely.  The claim file must be made available to the examiner.  A complete rationale for any opinion rendered must be provided.  

2.  The RO should obtain a VA medical opinion as to the nature and etiology of the currently diagnosed degenerative joint disease of the right knee.  The examiner must provide an opinion as to whether the currently diagnosed degenerative joint disease of the right knee is related to an injury to the right knee in service.  The examiner must specifically consider the private physician's letter of January 2006.  The claim file must be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

3.  After ensuring compliance with the above development, as well as with any other development required by law, the RO should review the claims for service connection, and if any claim is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and be given an opportunity for response before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


